Citation Nr: 0001389	
Decision Date: 01/18/00    Archive Date: 01/27/00

DOCKET NO.  95-14 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for hypoxemia and 
hypoventilation with pulmonary hypertension and heart 
failure, claimed as secondary to service-connected 
psychiatric disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T.J. Kniffen, Associate Counsel
INTRODUCTION

The veteran served on active duty from January to August 
1946.

This matter comes to the Board of Veterans Appeals (Board) 
from a March 1994 decision of the Denver, Colorado Department 
of Veteran's Affairs (VA) Regional Office (RO) which denied 
the veteran's claim of entitlement to service connection for 
hypoxemia and hypoventilation with pulmonary hypertension and 
heart failure secondary to his service connected psychiatric 
disability.  
Subsequently, the veteran raised the issue of entitlement to 
compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 (West 1991) for the same disabilit.  That 
matter was denied by the RO in a June 1995 rating decision.  
The RO subsequently furnished a Supplemental Statement of the 
Case to the veteran pertaining to his claim for benefits 
under 38 U.S.C.A. § 1151.  However, a Substantive Appeal 
pertaining to his claim under 38 U.S.C.A. § 1151 was not 
filed and the § 1151 issue is therefore not in appellate 
status.  See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 20.200, 20.202, 20.302 (1999).  Accordingly, the Board 
will limit this decision to the issue of entitlement to 
service connection on a secondary basis.  


FINDINGS OF FACT


1. The preponderance of the evidence of record shows that the 
veteran's current hypoventilation with pulmonary hypertension 
and heart failure were not caused by the use of Valium for 
treatment of his service-connected psychiatric disorder.

2. The veteran's current hypoventilation with pulmonary 
hypertension and heart failure has been aggravated by the use 
of medications for treatment of his service-connected 
psychiatric disorder.

CONCLUSION OF LAW

Hypoxemia and hypoventilation with pulmonary hypertension and 
heart failure were aggravated by the veteran's service-
connected psychiatric disorder; service connection on a 
secondary basis is warranted, but only to the extent of such 
aggravation.  38 C.F.R. § 3.310(a) (1999); Allen v. Brown, 7 
Vet. App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary matters

The veteran was service connected in May 1947 for 
schizophrenic reaction, for which a 30 percent disability 
rating has been in effect since 1960.  He asserts that Valium 
was prescribed for his service-connected psychiatric 
disability and, as a result, he developed hypoxemia, 
hypoventilation with pulmonary hypertension and heart 
failure.  

Initially, the Board notes that neither the veteran nor his 
representative have claimed that hypoxemia and 
hypoventilation with pulmonary hypertension, with secondary 
heart failure were directly incurred in or aggravated during 
service.  The following discussion, therefore, will only 
address the question of whether these disabilities were 
proximately due to, the result of or aggravated by the 
veteran's service connected psychiatric disorder.

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.


Applicable law and regulations

Secondary service connection

Service connection may be granted on a secondary basis if a 
claimed disability is found to be proximately due to or is 
the result of a service-connected disability. 38 C.F.R. § 
3.310(a) (1999); Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  Service connection may also be granted for any 
additional impairment of a non service-connected disability 
by a service-connected disability.  See 38 C.F.R. § 4.22 
(1999); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Well-grounded claims

The threshold question that must be resolved with regard to 
this claim is whether the veteran has presented evidence that 
the claim is well grounded.  
38 U.S.C.A. § 5107(a); Epps v. Gober, 126 F.3d 1464, 1468 
(Fed. Cir. 1997).  A well grounded claim is a plausible 
claim, meaning a claim that appears to be meritorious on its 
own or capable of substantiation.  Epps. An allegation that a 
disorder is service-connected is not sufficient; the veteran 
must submit evidence in support of the claim that would 
"justify a belief by a fair and impartial individual that the 
claim is plausible."  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  The quality and quantity of the evidence 
required to meet this statutory burden depends upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).

In order for a claim for service connection to be well 
grounded, there must be a medical diagnosis of a current 
disability, medical or lay evidence of the incurrence of a 
disease or injury in service, and medical evidence of a nexus 
between the in-service disease or injury and the current 
disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), Epps, 
at 1468. 

A secondary service connection claim is well grounded only if 
there is medical evidence to connect the asserted secondary 
condition to the service-connected disability.  Velez v. 
West, 11 Vet. App. 148, 158 (1998); see Locher v. Brown, 9 
Vet. App. 535, 538-39 (1996) (citing Reiber v. Brown, 7 Vet. 
App. 513, 516-17 (1995), for the proposition that lay 
evidence linking a fall to a service-connected weakened leg 
sufficed on that point as long as there was "medical evidence 
connecting a currently diagnosed back disability to the 
fall"); Jones (Wayne) v. Brown, 7 Vet. App. 134, 136-37 
(1994) (lay testimony that one condition was caused by a 
service-connected condition was insufficient to well ground a 
claim).

If the claim is well grounded, the Board may then proceed to 
evaluate the merits of the claim but only after ensuring the 
VA's duty to assist under 
38 U.S.C.A. § 5107(b) (West 1991) has been fulfilled. 

Factual background

Service medical records reflect the veteran was found to be 
medically unfit for military duty in August 1946 on account 
of psychoneurosis, the onset of which was in April 1946.  In 
July 1947 the veteran presented for a VA medical examination.  
Except for psychiatric disorders, no abnormalities were noted 
by the examiner.

VA clinical notes from December 1977 indicate the veteran was 
prescribed Valium by a private physician to help him sleep.   
1986 VA clinical notes reflect the Veteran was prescribed 
diazepam.

In May 1990 the veteran reported to a VA examiner he became 
dizzy when lying on his back.  He also reported one episode 
of palpitation upon arising from lying down.  A VA clinical 
record from April 1992 indicates a diagnosis of hypertension.

The veteran was diagnosed with significant nocturnal and 
daytime hypoxemia and hypoventilation culminating in 
significant pulmonary hypertension with some mild heart 
failure by T.S., M.D. in November 1993.  Dr. T.S. further 
stated the veteran's hypoventilation was adversely affected 
by sedative medications during the previous eighteen years.  
It was stated by Dr. T.S. that Valium can suppress 
ventilatory drive in persons who are predisposed to such a 
disability.  Dr. T.S. indicated a concern that Valium had 
contributed to some of the veteran's health problems and 
reiterated these concerns in an April 1995 letter in which 
Dr. T.S. indicated not being aware of the veteran being 
predisposed to suppressed ventilatory function.  

In 1993 J.M., M.D., a VA staff psychiatrist stated in a 
letter that the veteran had been treated at the Denver VA 
medical center since 1975.  During his period of treatment 
the veteran was prescribed diazepam.

In March 1997, the Board remanded this case to the RO for 
additional development.  Specifically, the case was remanded 
to obtain VA medical examinations by specialists in 
cardiovascular and pulmonary disease, asking each examiner to 
furnish an opinion concerning whether it is at least as 
likely as not that the veteran's long-term use of Valium or 
similar medications caused or aggravated the veteran's 
hypoxemia and hypoventilation with pulmonary hypertension and 
heart failure.  If such use of medications for the veteran's 
psychiatric disability caused an increase in the severity of 
these disabilities, the examiners were requested to specify 
the extent to which such disabilities were aggravated.

The veteran presented for a VA special pulmonary medicine 
evaluation in May 1998.  The examiner was requested to assess 
hypoxemia and hypoventilation with pulmonary hypertension and 
heart failure.  The examiner noted the veteran had been 
taking Valium for the previous twenty years.  The examiner 
diagnosed the veteran with cor pulmonale as secondary to 
sleep apnea combined with hypoventilation syndrome.  
Regarding the use of Valium, the examiner stated the use of 
it should not cause hypoventilation if the veteran was not 
unconscious from heavy sedation, which according to the 
examiner's review of the claims file was not shown.  The 
examiner concluded that the veteran's use of Valium did not 
cause the veteran's hypoventilation or pulmonary disability.  
The examiner, however, did state that it was as likely as not 
that the veteran's use of Valium aggravated the veteran's 
hypoventilation and sleep apnea.  As to the degree of 
aggravation, however, the examiner stated it was nearly 
impossible to answer this question since the evidence 
available did not indicate whether the veteran was 
predisposed to hypoventilation before he started using 
Valium.  At most the examiner estimated the veteran's 
hypoventilation was aggravated to a degree of less than 5 
percent by the use of Valium.

The veteran presented for a VA cardiology evaluation in June 
1998.  The examiner examined the veteran in view of the 
following question: whether it is at least as likely that the 
veteran's long-term use of Valium and similar medications 
caused or aggravated hypoxemia and/or hypoventilation, with 
consequence of producing or contributing to pulmonary 
hypertension and heart failure.  The examiner stated an 
opinion that it was not as likely as not that the veteran's 
use of Valium for approximately eighteen years materially 
contributed to hypoventilation and hypoxemia sufficient to 
contribute to his pulmonary hypertension which the examiner 
described as mild.  However, the examiner stated "a very 
minor contribution might exist."  The examiner did diagnose 
the veteran with hypoventilation and pulmonary hypertension 
with recurrent congestive heart failure, specifically 
pointing out that a May 1998 echocardiography revealed mild 
pulmonary hypertension.

Analysis

Preliminary matters - well grounded claim; duty to assist; 
standard of proof

The Board concludes that the veteran has presented a well-
grounded claim.  Dr. T.S. stated in 1993 and 1995 that the 
veteran's hypoventilation was adversely impacted by sedative 
medications, specifically stating a concern that the 
veteran's use of Valium had contributed to his health 
problems.  The Board concludes, therefore, that the veteran 
has presented the required medical nexus evidence to connect 
the asserted secondary condition to his service-connected 
psychiatric disorder.  See Velez v. West, 11 Vet. App. 148, 
158 (1998).

The Board is satisfied that all relevant evidence pertaining 
to this claim is now of record and the statutory duty to 
assist the veteran in the development of evidence pertinent 
to his claim has been met.  The Board remanded this case in 
March 1997 for additional development, specifically to obtain 
medical opinions from pulmonary and cardiology experts as 
described above.  Both of these expert opinions have been 
obtained and the requested additional development has been 
completed.  It is noted that the veteran and his 
representative have been given ample opportunity to present 
evidence and argument in support of his claim.

Once a well-grounded claim has been established, the Board 
has the duty to assess the credibility and weight to be given 
to the evidence.  See Madden v. Gober, 125 F.3d 1477 
(Fed.Cir. 1997) and cases cited therein.  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Discussion

In the March 1997 remand, the Board requested a specific 
opinion as to whether it was at least as likely as not that 
the veteran's long-term use of Valium or similar medications 
caused or aggravated his hypoxemia and hypoventilation with 
pulmonary hypertension and heart failure.  The Board finds 
that the two VA medical opinions obtained in response to the 
remand of March 1997 are responsive to the specific request 
of the Board as to the nature and extent of the veteran's 
asserted disabilities.

The question, then, is whether the use by the veteran of 
Valium to treat his service connected psychiatric disorder 
either 1) caused or 2) aggravated the hypoxemia and 
hypoventilation with pulmonary hypertension and heart 
failure.  The Board will separately address each of these 
sub-issues.

Causation

In 1998 both the VA cardiologist and pulmonary expert stated 
the use of Valium by the veteran did not cause his 
hypoventilation or pulmonary disability.  Lacking medical 
records showing the veteran was under heavy sedation that 
caused him to be unconscious, no such finding could be made 
according to both VA examiners.  The Board notes that in 1993 
and 1995 Dr. T.S. did not state that the veteran's use of 
Valium caused his hypoventilation, pulmonary hypertension 
with mild heart failure, in the absence of medical evidence 
the veteran was or was not predisposed to hypoventilation.  

Having weighed the evidence of record, and for the reasons 
and bases stated above, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
that his use of Valium to treat his service-connected 
psychiatric disability caused his current hypoventilation 
with pulmonary hypertension and heart failure disabilities.  
There is no competent and probative evidence to the contrary.  
To the extent that the veteran contends that the medications 
caused the claimed disability, his lay opinion is entitled to 
no weight.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

Aggravation

In 1998 the VA pulmonary examiner stated it was as likely as 
not that the veteran's use of Valium aggravated the veteran's 
hypoventilation.  The VA cardiologist agreed, as did Dr. T.S. 
who stated in 1993 and 1995 that the veteran's 
hypoventilation disability was adversely affected by sedative 
medications and his use of Valium contributed to his health 
problems. 
As noted above, service connection may also be granted on a 
secondary basis if a non service-connected disability (in 
this case, the use of Valium to treat a psychiatric disorder) 
is aggravated by a service-connected disability, but only to 
that degree over and above that existing prior to the 
aggravation.  See Allen, supra; see also 38 C.F.R. § 4.22 
(1999).

Two VA medical examiners and Dr. T.S. alluded to the 
possibility of aggravation of the veteran's hypoventilation 
with pulmonary hypertension and heart failure by the use of 
Valium to treat his service-connected psychiatric problems.  
The Board cannot identify any medical evidence to the 
contrary.  Accordingly, the Board concludes that the evidence 
of record supports a grant of service connection for 
hypoventilation with pulmonary hypertension and heart failure 
to the extent, and only to the extent, that such was 
aggravated by the service-connected psychiatric disorder.

In short, based on the evidence of record, the Board 
concludes  that the medical evidence of record establishes 
that the hypoventilation with pulmonary hypertension and 
heart failure has been aggravated by the service-connected 
disability, and secondary service connection is granted only 
to the extent of such aggravation.


ORDER

Service connection for hypoxemia and hypoventilation with 
pulmonary hypertension and heart failure is granted, to the 
extent that such disabilities were aggravated by service-
connected psychiatric disorder.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 
  Trademark for preparations of diazepam, which is a medication used in the treatment of anxiety disorders.
DORLANS'S ILLUSTRATED MEDICAL DICTIONARY 462, 1792 (28th ed. 1994).


